Title: To Benjamin Franklin from Richard Bache, 31 January 1775
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia 31st. Janry 1775.
I am favored with yours of the 17th. Novr. by the hands of Messrs. Foulger and Rant, who with their Familys arrived here in good health the 27th. Current. Mrs. Westley and her youngest Daughter suffered much by Sea-Sickness, the rest I understand bore their Voyage very well, however, they all came asshore hearty, and I have got each family into decent, comfortable Lodgings; they all dined with us yesterday, and filled the great Parlour very happily. They do not write to their Friends by this Opportunity, another will soon present from this Place, which they mean to embrace. You may assure yourself, every Service and Civillity in my Power, I shall chearfully administer, and esteem myself happy in the Duty. Mr. Folgier and Mr. Westley have put their Bills into my hands to negociate for them; Mr. Westley’s Credit on you shall be transacted as you prescribe, his father went sometime ago to the Northward, and is not yet returned, he is however expected every day. Mr. R[ant’s? torn] necessarily fell into the hands of the Comm [torn] he will get them again at a small Expence. Your [torn] on me shall be duly honoured. Sally and the Children are well, they join me in Love and Duty to yourself, and in regards for Mrs. Stevenson and Mrs. Hewson. I am Dear sir Your Affectionate son 
Richd: Bache
Doctor Franklin
 
Addressed: To / Doctor Benjamin Franklin / Craven Street / London / per packet
